298 F.2d 442
L. Jack DONNAUD, Appellant,v.COLUMBIA CASUALTY COMPANY, Appellee.
No. 19217.
United States Court of Appeals Fifth Circuit.
Feb. 1, 1962.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Nathan Greenberg, Gretna, La., for appellant.
Cicero C. Sessions, New Orleans, La., Sessions, Fishman, Rosenson & Snellings, New Orleans, La., of counsel, for appellee.
Before JONES, BROWN and BELL, Circuit Judges.
PER CURIAM.


1
The order from which an appeal is attempted is not final.  Therefore the appeal must be


2
Dismissed.